IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40750
                         Summary Calendar


 SHEET METAL WORKERS’ INTERNATIONAL ASSOCIATION, LOCAL UNION NO.
                       337; J.C. HART, III

                                               Plaintiffs-Appellants,

                              versus

                       TYLER, CITY OF TEXAS,

                                                 Defendant-Appellee.


          Appeal from the United States District Court
                             for the
                    Eastern District of Texas
                          (6:96-CV-350)

                          April 17, 1997
Before JOHNSON, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Sheet Metal Workers’ International Association (union) and

J.C. Hart, III appeal a judgment entered in favor of the City of

Tyler, Texas, after a bench trial.     The district court’s findings

of fact were not clearly erroneous.     See Seal v. Knorpp, 957 F.2d
1230, 1234 (5th Cir. 1992).   Furthermore, the district court did

not err in concluding that the City’s no smoking ordinance is not

preempted by the National Labor Relations Act.      See Metropolitan



     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Life Ins. Co. v. Massachusetts, 471 U.S. 724, 753-55 (1985).   The

district court also did not err in concluding that the ordinance

does not violate the Contracts Clause or the Due Process Clause of

the United States Constitution.   See Keystone Bitmus Coal Ass’n v.

DeBenedictis, 480 U.S. 470, 502-03 (1987); Energy Reserves Group,

Inc. v. Kansas Power and Light Co., 459 U.S. 400, 411-12 (1983);

Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 241-42

(1978); FM Properties Operating Co. v. City of Austin, 93 F.3d 167,

175 (5th Cir. 1996).



     AFFIRMED.




                                  2